 8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 1 of 47 - Page ID # 556




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

DAVID IVEY,

                      Petitioner,                           8:19CV153

       vs.
                                                         MEMORANDUM
ASHLEY SACRISTE,                                          AND ORDER

                      Respondent.


       This matter is before the court on Petitioner David Ivey’s (“Petitioner” or
“Ivey”) Petition for Writ of Habeas Corpus. (Filing 1.) For the reasons that follow,
Petitioner’s habeas petition is denied and dismissed without prejudice.

                                     I. CLAIMS

      Summarized and condensed,1 and as set forth in the court’s prior progression
order (filing 3), Petitioner asserted the following claims that were potentially
cognizable in this court:

      Claim One:            Petitioner was denied a fair hearing, due process of law,
                            and equal protection at his July 13, 2017 review hearing
                            conducted pursuant to the Sex Offender Commitment Act
                            (“SOCA”), Neb. Rev. Stat. §§ 71-1201 to 71-1226,
                            because (1) he was not permitted to challenge the
                            sufficiency of evidence supporting his commitment as a
                            dangerous sex offender and (2) the State of Nebraska did



      1
          Petitioner did not object to the court’s summary and condensation.

                                           1
 8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 2 of 47 - Page ID # 557




                           not present sufficient evidence to support an order of
                           commitment.

      Claim Two:           The Norfolk Regional Center’s discharge criteria
                           requiring Petitioner to make a direct or indirect admission
                           of guilt to unproven and acquitted allegations before he is
                           allowed his liberty violates Petitioner’s rights under the
                           Fifth Amendment and fall outside the scope of SOCA.

      Claim Three:         SOCA is unconstitutional as applied to Petitioner.

      Claim Four:          Petitioner was denied due process of law because the 2017
                           order of commitment issued by the Mental Health Board
                           of the Fourth Judicial District relied upon the unlawful
                           2006 order of commitment and is, therefore, void.

                                II. BACKGROUND

      Much of the background information has been derived from this court’s orders
in Ivey’s two prior federal habeas cases, Ivey v. Gibson, 4:07CV3242, 2008 WL
5392136 (D. Neb. Dec. 19, 2008) (4:07CV3242, filing 69), and Ivey v. Gibson, No.
8:12CV61, 2012 WL 4370669 (D. Neb. Sept. 21, 2012) (8:12CV61, filing 12); the
Nebraska Court of Appeals’ opinion in In re Interest of D.I., No. A-18-237, 2018
WL 6839726 (Neb. Ct. App. Dec. 31, 2018) (filing 9-1), review denied (Mar. 19,
2019); and the Nebraska Supreme Court’s opinion in In re Interest of D.I., 799
N.W.2d 664, 667 (Neb. 2011).2


      2
        The court can sua sponte take judicial notice of its own records and files, and
facts which are part of its public records. United States v. Jackson, 640 F.2d 614,
617 (8th Cir. 1981). Judicial notice is particularly applicable to the court’s own
records of prior litigation closely related to the case before it. Id. The court can also
sua sponte take judicial notice of proceedings in other courts if they relate directly
to the matters at issue. Conforti v. United States, 74 F.3d 838, 840 (8th Cir. 1996).
                                            2
 8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 3 of 47 - Page ID # 558




A. 2006 Commitment and Appeal

       Ivey is currently confined at the Lincoln Regional Center (“LRC”) in Lincoln,
Nebraska.3 (Filing 1 at CM/ECF p. 1; Filing 14.) He was convicted of sexually
assaulting a child in 2003 in the District Court of Douglas County, Nebraska. For
this crime, the court sentenced Ivey to imprisonment for a period of five years to five
years, with credit for three days of time served.

       On May 31, 2006, an employee of the Nebraska Department of Correctional
Services sent a letter to the Douglas County Attorney notifying that office that Ivey
was scheduled to be discharged on November 11, 2006. The letter recommended
that Ivey be referred to a Mental Health Board for possible commitment. On October
12, 2006, a Deputy Douglas County Attorney filed a petition with the Douglas
County Board of Mental Health (“mental health board”), requesting that Ivey be
adjudged a dangerous sex offender under SOCA. On October 23, 2006, Dr. Steven
Skulsky evaluated Ivey; diagnosed him, within a reasonable degree of medical
certainty, with paraphilia and a personality disorder; and recommended that he
receive treatment in an in-patient locked environment. On November 16, 2006, Ivey
was scheduled to be released from his prison term. On December 21, 2006, the
mental health board heard the petition regarding Ivey’s potential confinement under
SOCA. At the hearing, Dr. Skulsky testified that Ivey was dangerous to others and
needed to be incarcerated for inpatient treatment because of his “dangerousness and
the likelihood of acting out.” Ivey, 2008 WL 5392136, at *1. The mental health board
adjudged Ivey to be a dangerous sex offender, “by clear and convincing evidence,”
within the meaning of SOCA, Neb. Rev. Stat. §§ 71-1201 to 71-1226, and ordered
him to be placed in the custody of the Nebraska Department of Health and Human

See also Stutzka v. McCarville, 420 F.3d 757, 760 n.2 (8th Cir. 2005) (courts “may
take judicial notice of judicial opinions and public records”).
      3
        When Ivey commenced this habeas proceeding, he was confined at the
Norfolk Regional Center (“NRC”) in Norfolk, Nebraska. He was later transferred to
LRC.

                                          3
 8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 4 of 47 - Page ID # 559




Services (“DHHS”) for inpatient sexual offender treatment with no set release date.
Id.

       On January 16, 2007, Ivey filed a Petition in Error in the Douglas County
District Court, challenging the action of the mental health board on several grounds,
including the constitutionality of SOCA. Ivey alleged that SOCA was an ex post
facto law, placed him in double jeopardy, and violated his right to equal protection.
He also alleged that the decision of the mental health board was not supported by
clear and convincing evidence. On May 16, 2007, the Douglas County District Court
heard Ivey’s Petition in Error, received into evidence the bill of exceptions from the
mental health board hearing, and allowed the parties to file briefs in support of their
positions. On August 30, 2007, the Douglas County District Court denied the
Petition in Error and affirmed the commitment order of the mental health board.

      Ivey appealed the Douglas County District Court’s decision to the Nebraska
Court of Appeals. But before the court could consider the appeal, Ivey moved to
dismiss it. The Nebraska Court of Appeals sustained Ivey’s motion and dismissed
the appeal on January 11, 2008.

B. 2007 Federal Habeas Case

    On October 1, 2007, Ivey filed his third4 habeas corpus petition in this court.
On May 28, 2008, Ivey’s court-appointed counsel filed a Second Amended Petition


      4
         On November 9, 2006, Ivey filed his first habeas corpus petition with this
court. (Ivey v. Houston, No. 8:06CV207, Filing 1.) On December 20, 2006, he filed
his second habeas corpus petition with this court, alleging that he had been held past
his release date and that the application of SOCA to his sentence was an
unconstitutional ex post facto law because it was enacted after his conviction. (Ivey
v. Houston, No. 8:06CV767, Filing 1.) On July 16, 2007, Ivey’s second petition for
habeas corpus was dismissed without prejudice, and the claims in that petition were
consolidated with the claims in his first petition. (8:06CV767, Filing 13.) On
October 23, 2007, following the filing of Ivey’s third habeas corpus petition, the first
                                           4
 8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 5 of 47 - Page ID # 560




for Writ of Habeas Corpus on his behalf. The court dismissed Ivey’s habeas petition
without prejudice because Ivey had not exhausted his claims in state court. The court
acknowledged that Ivey could bring his claims before the court at a later time if he
exhausted his state remedies following a mental health board’s new or modified
treatment order under SOCA.

C. 2009 Mental Health Board Review Hearing

      On June 12, 2009, Ivey asked the mental health board to reconsider its
decision regarding his commitment. The mental health board denied relief. Ivey
appealed the mental health board’s decision to the Douglas County District Court,
which also denied relief. Ivey then appealed the Douglas County District Court’s
decision to the Nebraska Supreme Court, which found the State had presented clear
and convincing evidence that Ivey remained a dangerous sex offender and that
secure inpatient treatment was the least restrictive treatment alternative.

D. 2012 Federal Habeas Case

      On February 10, 2012, Ivey filed his fourth habeas petition in this court and
an amended petition on May 31, 2012. These petitions generally challenged the
mental health board’s 2006 and 2009 determinations that Ivey was a dangerous sex
offender and secure inpatient treatment was the least restrictive treatment alternative.

       The court dismissed Ivey’s claims challenging the mental health board’s 2006
commitment order because Ivey did not prosecute an appeal to the Nebraska Court
of Appeals or a petition for further review to the Nebraska Supreme Court and thus
did not exhaust the remedies available to him in the Nebraska state courts. The court
further found that Ivey had not demonstrated that circumstances existed that
rendered Nebraska’s appellate review process ineffective to protect his rights and


petition was dismissed without prejudice based on Ivey’s failure to prosecute.
(8:06CV207, Filing 24.) See also Ivey, 2008 WL 5392136, at *2 n.4.
                                         5
 8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 6 of 47 - Page ID # 561




had not argued cause and prejudice to excuse the procedural default of these claims.
The court also dismissed Ivey’s claims challenging the mental health board’s 2009
commitment order because Ivey failed to raise the federal constitutional claims he
raised in his petition and amended petition in the Nebraska state courts and thus did
not give the state court a full and fair opportunity to resolve the federal constitutional
claims before raising them in federal court. In addition, the court found that Ivey had
not argued cause and prejudice to excuse the procedural default of these claims.

      The court granted the respondents’ motion for summary judgment and
dismissed the petition without prejudice “to reassertion because Ivey may challenge
his confinement at a later time if he exhausts his state remedies following a mental
health board’s new or modified treatment order under Nebraska’s [SOCA].” Ivey,
2012 WL 4370669, at *3.

E. 2017 Mental Health Board Review Hearing5

       On June 21, 2017, Ivey filed a motion for a review hearing before the mental
health board; he sought an order of discharge or, alternatively, a change in treatment.
He also filed a motion in limine that same day seeking to exclude certain evidence
relied upon at his initial commitment hearing and the review hearing in November
2009. He claimed certain evidence, including inadmissible hearsay, prejudiced him
and denied him his right to confront and cross-examine witnesses against him.

      At the review hearing on July 13, 2017, exhibit 4 (bill of exceptions for review
hearing held in November 2009) and exhibit 5 (bill of exceptions for original
commitment hearing held in December 2006) were received into evidence for the


      5
        The facts recited in this section are largely taken from the Nebraska Court
of Appeals’ decision in In re Interest of D.I., No. A-18-237, 2018 WL 6839726 (Neb.
Ct. App. Dec. 31, 2018) (filing 9-1). See Bucklew v. Luebbers, 436 F.3d 1010, 1013
(8th Cir. 2006) (utilizing state court’s recitation of facts on review of federal habeas
petition).

                                            6
 8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 7 of 47 - Page ID # 562




limited purpose of determining the motion in limine. The mental health board
initially overruled Ivey’s motion in limine, but later sustained his renewed motion
in limine as to one paragraph6 located in exhibits 1 and 2 (Ivey’s treatment plans of
April and July 2017); otherwise those exhibits were received. The State asked the
mental health board to take judicial notice of the mental health board’s original 2006
commitment order. (Filing 18-4 at CM/ECF p. 15.) Ivey’s counsel had no objection,
and the mental health board took judicial notice of that order. (Id. at CM/ECF p. 15;
see also Filing 11-3.)

      Dr. Jean Laing testified that as a psychologist on staff at NRC, she was
responsible for conducting individual and group therapies and psychological
evaluations involving setting up an initial treatment plan and directing treatment of
patients. She served on a treatment team that reviewed patient progress, updated
patient treatment plans, and dealt with “day-to-day” treatment issues. (Filing 9-1 at
CM/ECF p. 2; Filing 18-4 at CM/ECF p. 13.) Her curriculum vitae cites experience
since 2010 in evaluating adult male sex offenders. She was familiar with Ivey
because he was a patient in her facility, having come to the facility in December
2006. Dr. Laing believed Ivey was committed “following his release from prison of
where he had served a sentence regarding sexual contact with a child. And . . . it was
determined that inpatient treatment was the least restrictive level of care.” (Filing 9-
1 at CM/ECF p. 2; Filing 18-4 at CM/ECF p. 15.) She recalled the diagnosis from
the original commitment order was pedophilic disorder, a nonexclusive type,
sexually attracted to males. The record also indicates a separate diagnosis of
narcissistic personality disorder.

      Dr. Laing had, among other things, reviewed psychological evaluations and
worked with Ivey in group therapy in the course of his treatment; as a result, she was
aware of the facts of the conviction from 2004. She recounted the facts as follows:


      6
          That paragraph “contains what reports to be a history of allegations against
. . . Ivey, some of which are outside of the 2004 conviction.” (Filing 18-4 at CM/ECF
pp. 29-30.)
                                             7
 8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 8 of 47 - Page ID # 563




      [Ivey] was accused of and convicted of contact with a prepubescence
      male’s buttocks: Massaging, spanking. And there were actually
      multiple—there were two children who were involved with the
      allegations, only one of the allegations was convicted. They were two
      brothers. There had been repeated interactions with the children over a
      period of time, and the last incident was in his apartment when he gave
      a bare-bottom spanking to the child when the boy wouldn’t go home
      when [Ivey] wanted him to.

(Filing 9-1 at CM/ECF p. 2; Filing 18-4 at CM/ECF p. 18.)

      In 2015, Dr. Laing was assigned as Ivey’s individual therapist and met
monthly with Ivey “until last year” (2016), when “he indicated he did not want to
meet any further and didn’t see any purpose to that” after he had been “declining a
number of sessions.” (Filing 9-1 at CM/ECF p. 3; Filing 18-4 at CM/ECF pp. 20-
21.)

       According to Dr. Laing, NRC’s inpatient program consisted of four levels and
was “part of a larger program offered” by DHHS, with the other part of the program
at LRC. (Filing 9-1 at CM/ECF p. 3; Filing 18-4 at CM/ECF p. 22.) She indicated
NRC’s focus was on people beginning to address thinking, emotions, and behaviors
that were involved in the sexual offense, and that LRC’s focus was more in depth
and ultimately transitional back into the community. To advance from NRC to LRC,
“one has to be Level 3 or Level 4.” (Filing 9-1 at CM/ECF p. 3; Filing 18-4 at
CM/ECF p. 23.) Dr. Laing said Ivey had been at “Level 3” since late 2012. (Filing
9-1 at CM/ECF p. 3; Filing 18-4 at CM/ECF p. 24.) She believed that Ivey
progressed slowly in treatment “primarily because he denies having any sexual
offenses. He doesn’t deny the behavior, he denies that it’s sexually motivated. And
he—my understanding from him is that he wants to be released through other legal
channels than completing the program.” (Filing 9-1 at CM/ECF p. 3; Filing 18-4 at
CM/ECF p. 26.) Dr. Laing expressed concern, based on her work with Ivey and as
part of his treatment team, about Ivey repeating the behaviors that put him in the
situation in the first place, and noted that Ivey had “not seen anything wrong with
them.” (Filing 9-1 at CM/ECF p. 3; Filing 18-4 at CM/ECF p. 36.)
                                           8
 8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 9 of 47 - Page ID # 564




       Explaining the most recent treatment plan from July 2017 (received as exhibit
2 at the hearing, less the first paragraph), Dr. Laing indicated the treatment plan
remained relatively unchanged for a period of time and said Ivey had not obtained
“Objective A” (following rules and being cooperative) or “Objective B” (identifying
how to prevent future allegations). (Filing 9-1 at CM/ECF p. 3; Filing 18-4 at
CM/ECF pp. 31-35.) She found “Objective B” was “a major concern for [Ivey].”
(Filing 9-1 at CM/ECF p. 3; Filing 18-4 at CM/ECF p. 35.) Dr. Laing opined to a
reasonable degree of psychological certainty that (1) Ivey’s mental illness had not
been successfully treated or managed to the extent that he no longer posed a threat
to the public or society, (2) Ivey still suffered from a diagnosis of pedophilic
disorder, nonexclusive type, sexually attracted to males, and (3) inpatient treatment
remained the least restrictive alternative.

       Ivey testified it was “clear” that “to get through the program, [he does] have
to make an admission of guilt,” but later agreed that “Objective B” was to identify
behavioral changes he could make to prevent future accusations of sexual assault
behavior. (Filing 9-1 at CM/ECF p. 3; Filing 18-4 at CM/ECF pp. 60, 65.) And Ivey
understood that the question was not asking for an admission of guilt, but rather
asking him to identify changes to prevent accusations of sexual assault behavior.
What was stopping him from identifying those changes was that, to him, he was
“falsely accused and wrongly convicted, meaning that [he] didn’t display those
behaviors in the first place.” (Filing 9-1 at CM/ECF p. 3; Filing 18-4 at CM/ECF p.
66.)

       After Ivey’s testimony, his counsel offered into evidence the bill of exceptions
from Ivey’s initial commitment hearing in 2006. (Filing 18-4 at CM/ECF pp. 73,
154-180.) Counsel asserted that the transcript from the 2006 hearing “would describe
the conjecture and guesswork that the . . . board engaged in in 2006.” (Id. at CM/ECF
p. 73.) The State objected, arguing that this evidence was not relevant for the
purposes of the hearing that day. (Id. at CM/ECF pp. 73-74.) The mental health board
sustained the objection. (Id. at CM/ECF p. 74.)


                                          9
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 10 of 47 - Page ID # 565




      Following the review hearing, the mental health board entered a one-
paragraph order stating:

      [T]he Board finds that [Ivey] was committed to sex offender treatment
      on an order dated December 21, 2006[,] as a dangerous sex offender.
      The Board finds by clear and convincing evidence the subject continues
      to meet the definition of a dangerous sex offender as defined under
      Nebraska law. The current diagnosis of a mental illness is pedophilic
      disorder, non-exclusive type: sexually attracted to males; given by the
      current mental health providers. The Board further finds by clear and
      convincing evidence that the subject’s mental illness has not yet been
      successfully treated or managed to the extent that the subject no longer
      poses a threat to the public. Although there was evidence that the
      subject has progressed in treatment, there is additional treatment
      proposed for the subject to reach a point where the subject may be
      considered successfully treated or managed. Therefore[,] the Board
      finds that inpatient treatment is the least restrictive treatment alternative
      at this time, which is through the [DHHS]. The order of discharge
      requested in the motion for review hearing is denied.

(Filing 9-1 at CM/ECF pp. 3-4; Filing 11-3.)

F. Appeal to the Douglas County District Court

       Ivey appealed the mental health board’s decision to the state district court,
which held a hearing on January 22, 2018. (Filing 18-2 at CM/ECF pp. 13-15; Filing
18-3.) The court appointed the Douglas County Public Defender’s Office to
represent Ivey, but at the hearing, Ivey requested to represent himself, and the Public
Defender’s Office was given leave to withdraw, and Ivey represented himself.
(Filing 18-2 at CM/ECF p. 20; Filing 18-3 at CM/ECF pp. 5-7.) After the hearing,
the court affirmed the mental health board’s decision. (Filing 18-2 at CM/ECF pp.
19-23.) Specifically, the court found that the State “presented clear and convincing
evidence that D.I. remains a dangerous sex offender and that secure inpatient
treatment continues to be the least restrictive alternative.” (Id. at CM/ECF p. 21.)


                                           10
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 11 of 47 - Page ID # 566




G. Appeal to Nebraska Court of Appeals

       On March 8, 2018, Ivey filed a notice of intent to appeal the state district
court’s decision. (Id. at CM/ECF p. 24.) In his brief, Ivey assigned, as reordered and
restated by the Nebraska Court of Appeals, that the mental health board erred in (1)
denying him the right to challenge the original order of commitment and continuing
the original order of commitment, (2) failing to admit the bill of exceptions from the
original commitment hearing, (3) permitting an expert’s opinion which used
inadmissible evidence, and (4) accepting treatment goals that would require him to,
in effect, accept guilt and which are outside the scope of SOCA. (Filing 9-3 at
CM/ECF p. 7; see also Filing 9-1 at CM/ECF p. 4.) Ivey also claimed that the state
district court erred in affirming the mental health board’s ruling and using factual
assertions adopted in an earlier appeal to the Nebraska Supreme Court from a prior
motion to review. (Filing 9-3 at CM/ECF p. 7; see also Filing 9-1 at CM/ECF p. 4.)

     On December 31, 2018, in a memorandum opinion, the Nebraska Court of
Appeals affirmed the judgment of the state district court. (Filing 9-1 at CM/ECF p.
12.)

H. Ivey’s Petition for Further Review

       Ivey filed a petition for further review with the Nebraska Supreme Court.
(Filing 24-1.) Ivey assigned that the Nebraska Court of Appeals erred in (1) applying
“an unconstitutionally restrictive interpretation to Neb. Rev. Stat. § 71-1219(2),
infringing on Ivey’s ability to meaningfully seek discharge,” (2) affirming the state
“district court’s decision that [Ivey] cannot challenge the reasons and evidence
behind his commitment,” (3) affirming the state “district court’s decision that
sufficient evidence was used to determine [Ivey] to be a dangerous sex offender”
and “emphasiz[ing] an expert’s right to form an opinion over the probative value of
that opinion,” (4) affirming the state “district court’s decision rejecting [Ivey’s]
claim that an admission of guilt is a treatment requirement and shifts the burden of
proof,” and (5) affirming the state “district court’s decision rejecting [Ivey’s] claim
                                          11
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 12 of 47 - Page ID # 567




that the treatment goals of protecting [Ivey] from accusation rather than protecting
others from harm falls outside the scope of SOCA.” (Id. at CM/ECF p. 1.)

       On March 19, 2019, the Nebraska Supreme Court denied Ivey’s petition for
further review. (Filing 9-2 at CM/ECF p. 2.)

I. 2019 State Habeas Petition7

       On August 26, 2019, after Ivey filed his current federal habeas petition, he
filed a petition for writ of habeas corpus in the District Court of Douglas County,
Nebraska pursuant to Neb. Rev. Stat. §§ 29-2801 to 2824. (Filing 9-6.) Ivey stated
that he was “being unlawfully deprived of his liberty in violation of his rights
guaranteed him by the 4th, 6th, and 14th Amendments to the U.S. Constitution,
Article I section 3, 7, and 11 of the Nebraska Constitution, and [SOCA.]” (Id. at
CM/ECF p. 1.) His claim was based on the 2006 order of commitment. Specifically,
he alleged:

      10) At the 2006 hearing . . . , the Board chairman made the claim that
      [Ivey] was guilty of committing an illegal sexual act that lasted for over
      a year. This speculation was summarized by the chairman’s statement,
      “We may not know, but you can pretty damn well guess, can’t you?”

      11) Said claim was not offered at the hearing by the State’s counsel, nor
      was it supported by properly admitted relevant evidence.


      7
        In 2013, Ivey filed a petition for writ of habeas corpus in the state district
court challenging, among other things, the sufficiency of the evidence of the 2006
commitment order. See Ivey v. Gibson, No. CI13-209 (District Court of Madison
County, Nebraska, May 14, 2013). The state district court dismissed this claim
because it could have been raised in an appeal of the 2006 commitment order. The
court allowed another claim to proceed—that the mental health board’s failure to
hold a timely hearing was a jurisdictional defect that made the 2006 commitment
order void. The court rejected Ivey’s argument and dismissed the habeas petition,
and the Nebraska Supreme Court affirmed on appeal. See D.I. v. Gibson, 867
N.W.2d 284 (Neb. 2015).
                                         12
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 13 of 47 - Page ID # 568




      12) Said claim was the reason for finding [Ivey] to be a dangerous sex
      offender, cited by the Board on its [2016] order of commitment . . . .
      Said claim continues to be cited in subsequent hearings and findings.

      l3) The Board’s action was demonstrably unlawful, violating the
      provisions of SOCA and [Ivey’s] due process rights.

      14) The Board did not have the personal or subject-matter jurisdiction
      to commit an unlawful action or to issue an order based on that unlawful
      action. [Ivey’s] continued detention is illegal.

(Id. at CM/ECF pp. 2-3.) Ivey requested that the court declare the 2006 order of
commitment void and order his immediate release. (Id. at CM/ECF p. 3.)

       On February 25, 2020, the state district court dismissed the action without
prejudice    pursuant    to     Neb.      Rev.      Stat.    §    25-217.8     See
https://www.nebraska.gov/justice/case.cgi.9

J. Current Federal Habeas Petition

       Ivey filed his current Petition for Writ of Habeas Corpus in this court on April
11, 2019. (Filing 1.) In response to the Petition, Respondent filed an Answer (filing
29), a Brief (filing 30), and the relevant state court records (filings 9, 11, 18 & 24).
Ivey filed a brief in response (filings 32 & 33) to Respondent’s Answer, and
Respondent filed a reply brief (filing 37). This matter is fully submitted for
disposition.



      8
        Neb. Rev. Stat. § 25-217(3) states: “If any defendant is not properly served
within the time specified by subsection (2) of this section then the action against that
defendant is dismissed by operation of law. The dismissal is without prejudice and
becomes effective on the day after the time for service expires.”
      9
       The court may take judicial notice of state court records. See Federal Rule
of Evidence 201; Stutzka, 420 F.3d at 760 n.2.
                                        13
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 14 of 47 - Page ID # 569




                   III. OVERVIEW OF APPLICABLE LAW

      Two strands of federal habeas law intertwine in this case. They are (1)
exhaustion and procedural default and (2) the deference that is owed to the state
courts when a federal court reviews the factual or legal conclusions set forth in an
opinion of a state court. The court elaborates upon those concepts next so that it may
apply them later in a summary fashion as it reviews Ivey’s claims.

A. Exhaustion and Procedural Default

      As set forth in 28 U.S.C. § 2254:

      (b)(1) An application for a writ of habeas corpus on behalf of a person
      in custody pursuant to the judgment of a State court shall not be granted
      unless it appears that–

      (A) the applicant has exhausted the remedies available in the courts of
      the State; or

      (B)(i) there is an absence of available State corrective process; or

      (ii) circumstances exist that render such process ineffective to protect
      the rights of the applicant.

28 U.S.C. § 2254(b)(1).

      The United States Supreme Court has explained the habeas exhaustion
requirement as follows:

      Because the exhaustion doctrine is designed to give the state courts a
      full and fair opportunity to resolve federal constitutional claims before
      those claims are presented to the federal courts . . . state prisoners must
      give the state courts one full opportunity to resolve any constitutional
      issues by invoking one complete round of the State’s established
      appellate review process.

                                          14
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 15 of 47 - Page ID # 570




O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

       A state prisoner must therefore “fairly present” the substance of each federal
constitutional claim to the state courts before seeking federal habeas corpus relief.
Id. at 844. In Nebraska, “one complete round” ordinarily means that each § 2254
claim must have been presented in an appeal to the Nebraska Court of Appeals, and
then in a petition for further review to the Nebraska Supreme Court if the Court of
Appeals rules against the petitioner. See Akins v. Kenney, 410 F.3d 451, 454-55 (8th
Cir. 2005).

       “In order to fairly present a federal claim to the state courts, the petitioner
must have referred to a specific federal constitutional right, a particular
constitutional provision, a federal constitutional case, or a state case raising a
pertinent federal constitutional issue in a claim before the state courts.” Carney v.
Fabian, 487 F.3d 1094, 1096 (8th Cir. 2007) (internal citation and quotation
omitted). Although the language need not be identical, “[p]resenting a claim that is
merely similar to the federal habeas claim is not sufficient to satisfy the fairly
presented requirement.” Barrett v. Acevedo, 169 F.3d 1155, 1162 (8th Cir. 1999). In
contrast, “[a] claim has been fairly presented when a petitioner has properly raised
the ‘same factual grounds and legal theories’ in the state courts which he is
attempting to raise in his federal habeas petition.” Wemark v. Iowa, 322 F.3d 1018,
1021 (8th Cir. 2003) (citation omitted).

       Where “no state court remedy is available for the unexhausted claim—that is,
if resort to the state courts would be futile—then the exhaustion requirement in §
2254(b) is satisfied, but the failure to exhaust ‘provides an independent and adequate
state-law ground for the conviction and sentence, and thus prevents federal habeas
corpus review of the defaulted claim, unless the petitioner can demonstrate cause
and prejudice for the default.’” Armstrong v. Iowa, 418 F.3d 924, 926 (8th Cir. 2005)
(quoting Gray v. Netherland, 518 U.S. 152, 162 (1996)). Stated another way, if a
claim has not been presented to the Nebraska appellate courts and is now barred


                                         15
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 16 of 47 - Page ID # 571




from presentation, the claim is procedurally defaulted, not unexhausted. Akins, 410
F.3d at 456 n.1.

B. Nebraska Law Relevant to Procedural Default

       In Ivey’s case, the state-court procedure available to him under SOCA was
not a criminal appeal and postconviction proceeding, but it was nearly identical
state-court procedural due process. SOCA provides that “[t]he subject of a petition
[for commitment] or the county attorney may appeal a treatment order of the mental
health board . . . to the district court. . . . A final order of the district court may be
appealed to the Court of Appeals in accordance with the procedure in criminal
cases.” Neb. Rev. Stat. § 71-1214. Accordingly, the prosecution of an appeal to the
Nebraska Court of Appeals, and a petition to the Nebraska Supreme Court for further
review, are required for exhaustion of state court remedies by one challenging a
commitment under SOCA, unless the exception in 28 U.S.C. § 2254(b)(1)(B)(ii)
applies, i.e., ‘circumstances exist that render such process ineffective to protect the
rights of the applicant.’”10 See Ivey, 2012 WL 4370669, at *2; Ivey, 2008 WL
5392136, at *4.

       Furthermore, Neb. Rev. Stat. § 71-959(9) “empowers a subject in custody or
receiving treatment under the SOCA ‘[t]o file, either personally or by counsel,
petitions or applications for writs of habeas corpus for the purpose of challenging
the legality of his or her custody or treatment.’” D.I. v. Gibson, 890 N.W.2d 506,
512 (Neb. 2017). The Nebraska Supreme Court has “repeatedly held that to release

      10
         While 28 U.S.C. § 2254(b)(1) requires exhaustion of state court remedies
when a petitioner is being held “pursuant to the judgment of a State court,” and Ivey
is being held pursuant to an adjudication of a mental health board, upheld by the
judgment of a state court, this court concludes that the requirement of exhaustion of
state court remedies applies. Ivey has not argued to the contrary. The goal of giving
“state courts a full and fair opportunity to resolve federal constitutional claims before
those claims are presented to the federal courts” is equally important here, where the
state has an interest in first reviewing the constitutionality of its law. See Ivey, 2008
WL 5392136, at *4 n.7.
                                            16
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 17 of 47 - Page ID # 572




a person from a sentence of imprisonment by habeas corpus, it must appear that the
sentence was absolutely void.” Mayfield v. Hartmann, 375 N.W.2d 146, 149 (Neb.
1985). In addition, “[i]t has long been the rule in [Nebraska] that habeas corpus is a
collateral proceeding and as such cannot be used as a substitute for an appeal or
proceedings in error.” Id. at 148 (citations omitted).

C. Deferential Standard Under 28 U.S.C. § 2254(d)

       When a state court has adjudicated a habeas petitioner’s claim on the merits,
there is a very limited and extremely deferential standard of review both as to the
law and the facts. See 28 U.S.C. § 2254(d). Section 2254(d)(1) states that a federal
court may grant a writ of habeas corpus if the state court’s decision “was contrary
to, or involved an unreasonable application of, clearly established Federal law, as
determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). As
explained by the Supreme Court in Williams v. Taylor, 529 U.S. 362 (2000), a state
court acts contrary to clearly established federal law if it applies a legal rule that
contradicts the Supreme Court’s prior holdings or if it reaches a different result from
one of that Court’s cases despite confronting indistinguishable facts. Id. at 405-06.
Further, “it is not enough for [the court] to conclude that, in [its] independent
judgment, [it] would have applied federal law differently from the state court; the
state court’s application must have been objectively unreasonable.” Rousan v.
Roper, 436 F.3d 951, 956 (8th Cir. 2006).

       With regard to the deference owed to factual findings of a state court’s
decision, section 2254(d)(2) states that a federal court may grant a writ of habeas
corpus if a state court proceeding “resulted in a decision that was based on an
unreasonable determination of the facts in light of the evidence presented in the State
court proceeding.” 28 U.S.C. § 2254(d)(2). Additionally, a federal court must
presume that a factual determination made by the state court is correct, unless the
petitioner “rebut[s] the presumption of correctness by clear and convincing
evidence.” 28 U.S.C. § 2254(e)(1).


                                          17
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 18 of 47 - Page ID # 573




      As the Supreme Court noted, “[i]f this standard is difficult to meet, that is
because it was meant to be.” Harrington v. Richter, 562 U.S. 86, 102 (2011). The
deference due state court decisions “preserves authority to issue the writ in cases
where there is no possibility fairminded jurists could disagree that the state court’s
decision conflicts with [Supreme Court] precedents.” Id.

       However, this high degree of deference only applies where a claim has been
adjudicated on the merits by the state court. See Brown v. Luebbers, 371 F.3d 458,
460 (8th Cir. 2004) (“[A]s the language of the statute makes clear, there is a
condition precedent that must be satisfied before we can apply the deferential
AEDPA [Antiterrorism and Effective Death Penalty Act] standard to [the
petitioner’s] claim. The claim must have been ‘adjudicated on the merits’ in state
court.”).

      The Eighth Circuit clarified what it means for a claim to be adjudicated on the
merits, finding that:

      AEDPA’s requirement that a petitioner’s claim be adjudicated on the
      merits by a state court is not an entitlement to a well-articulated or even
      a correct decision by a state court. Accordingly, the postconviction trial
      court’s discussion of counsel’s performance—combined with its
      express determination that the ineffective-assistance claim as a whole
      lacked merit—plainly suffices as an adjudication on the merits under
      AEDPA.

Worthington v. Roper, 631 F.3d 487, 496-97 (8th Cir. 2011) (internal quotation
marks and citations omitted).

       The court also determined that a federal court reviewing a habeas claim under
AEDPA must “look through” the state court opinions and “apply AEDPA review to
the ‘last reasoned decision’ of the state courts.” Id. at 497. A district court should do
“so regardless of whether the affirmance was reasoned as to some issues or was a
summary denial of all claims.” Id. Because the Nebraska Supreme Court denied
Ivey’s petition for further review, the court may apply the AEDPA standard to the
                                           18
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 19 of 47 - Page ID # 574




decision of the Nebraska Court of Appeals because it is the “last reasoned decision”
of the state courts. Mark v. Ault, 498 F.3d 775, 783 (8th Cir. 2007) (citing Ylst v.
Nunnemaker, 501 U.S. 797, 803-04 (1991)).

                                IV. DISCUSSION

A. Claim One

      In Claim One, Ivey argues that he was denied a fair hearing, due process of
law, and equal protection at his July 13, 2017 review hearing conducted pursuant to
SOCA, Neb. Rev. Stat. §§ 71-1201 to 71-1226, because (1) he was not permitted to
challenge the sufficiency of evidence supporting his commitment as a dangerous sex
offender and (2) the State of Nebraska did not present sufficient evidence to support
an order of commitment. (Filing 1 at CM/ECF pp. 4-6.)

      1. Claim One, Subpart (1)

      The crux of Claim One, Subpart (1), concerns Ivey’s right to challenge, at the
2017 review hearing, the sufficiency of the evidence presented at his original 2006
commitment hearing. To be clear, this claim does not relate to Ivey’s ability to
challenge the evidence presented by the State at his 2017 review hearing.11

      11
          Ivey’s claim in the Nebraska state courts also focused on his right to
challenge the original 2006 order of commitment at the 2017 review hearing. In his
brief to the Nebraska Court of Appeals, Ivey’s first assignment of error in his
appellate brief reads: “The Board Erred When It Denied Appellant the Right to
Challenge the Original Order of Commitment.” (Filing 9-3 at CM/ECF p. 7
(emphasis added).) Ivey then argued that he was “entitled to challenge his
commitment at any time in order to have an incorrect or unlawfully determined order
overturned,” and that the mental health board erred when it denied him the right to
challenge the original order of commitment. (Id. at CM/ECF pp. 17, 19; see also
Filing 9-1 at CM/ECF p. 5.) In his petition for further review, Ivey argued that the
“reason for the original [2006] commitment required review” at his 2017 review
hearing. (Filing 24-1 at CM/ECF p. 2 (first emphasis in the original, second emphasis
added).)
                                         19
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 20 of 47 - Page ID # 575




       Ivey did not raise a federal due process or equal protection claim regarding
Claim One, Subpart (1), in the Nebraska state courts. Rather, Ivey relied solely on
state law grounds. Specifically, Ivey’s argument in the Nebraska state courts
centered on the interpretation of a state statute—SOCA—and state case law
interpreting SOCA. (See generally Filing 9-3 at CM/ECF pp. 19-23 (arguing that the
mental health board erred when it refused to allow Ivey “to challenge his original
commitment in violation of the provisions of [Neb. Rev. Stat.] § 71-1219(1) (right
to review) and [Ivey’s] right to due process attached under § 71-1219(2)”); Filing
24-1 at CM/ECF pp. 1-4 (arguing that the Nebraska Court of Appeals erred when it
applied an unconstitutionally restrictive interpretation to Neb. Rev. Stat. § 71-
1219(2), “infringing on Ivey’s ability to meaningfully seek discharge”).) Although
Neb. Rev. Stat. § 71-95412 refers to the United States Constitution, Ivey did not
specifically assert a due process or equal protection violation, refer to the Due
Process or Equal Protection Clause of the United States Constitution, or cite a
relevant federal constitutional case in the Nebraska state courts. Furthermore, Ivey’s
general references to “due process” and “unconstitutionally restrictive” is not
enough to present a substantive constitutional claim. See Gray, 518 U.S. at 153
(“Nor is it enough to make a general appeal to a constitutional guarantee as broad as
due process to present the ‘substance’ of such a claim to a state court.”). Fair
presentation of a federal constitutional claim requires the petitioner to make the
federal basis of the claim explicit to the state court, either by citing federal law or
decisions of federal courts. Duncan v. Henry, 513 U.S. 364, 365-66 (1995) (“If state
courts are to be given the opportunity to correct alleged violations of prisoners’
federal rights, they must surely be alerted to the fact that the prisoners are asserting
claims under the United States Constitution.”). Ivey cited exclusively to state statutes


      12
           Neb. Rev. Stat. § 71-954 states:

      A subject shall have the right at a hearing held under the Nebraska
      Mental Health Commitment Act or [SOCA] to confront and cross-
      examine adverse witnesses and evidence equivalent to the rights of
      confrontation granted by Amendments VI and XIV of the United States
      Constitution and Article I, section 11, of the Constitution of Nebraska.
                                         20
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 21 of 47 - Page ID # 576




and state court decisions; thus, he failed to adequately indicate that he was asserting
a violation of his federal constitutional rights. See Baldwin v. Reese, 541 U.S. 27, 33
(2004) (holding that a petitioner’s failure to identify a federal claim or to cite case
law which might alert the state court to the federal nature of a claim is not fair
presentation); Gray, 518 U.S. at 163. Therefore, Ivey did not “fairly present” federal
due process and equal protection arguments with respect to Claim One, Subpart (1),
in the Nebraska state courts in one complete round of review as required by 28
U.S.C. § 2254(b)(1). Accordingly, Claim One, Subpart (1), is procedurally
defaulted, not unexhausted, because he cannot now present this claim—as related to
his 2017 review hearing—to the Nebraska state courts. In the alternative, as forth
below, even if Ivey had not procedurally defaulted this claim, the claim is meritless.

      First, Ivey’s federal constitutional arguments challenge the Nebraska Court of
Appeals’ application and interpretation of Nebraska state law. (See Filing 1 at
CM/ECF pp. 4-5.) A federal habeas corpus action is not a vehicle by which a state
prisoner may have a federal court second guess a pure question of state law, such as
application and interpretation of state statutory schemes. See Estelle v. McGuire, 502
U.S. 62, 67 (1991) (“[F]ederal habeas corpus relief does not lie for errors of state
law.”) (internal quotation and citation omitted). That is a question of state law on
which the decision of the Nebraska Court of Appeals is dispositive. See Lupien v.
Clarke, 403 F.3d 615, 620 (8th Cir. 2005).

       Second, the Nebraska Court of Appeals considered and rejected the crux of
the arguments Ivey now raises as federal due process and equal protection claims.
In rejecting Ivey’s assertion that he was entitled to challenge the sufficiency of the
evidence of the original 2006 commitment order at his 2017 review hearing, the
Nebraska Court of Appeals wrote:

                (1) Right to Challenge Original Commitment Order

      [Ivey] claims that he has never been mentally ill and dangerous. He
      argues that (1) the State has never presented evidence to prove by clear
      and convincing evidence that he is a dangerous sex offender and (2) the
                                          21
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 22 of 47 - Page ID # 577




     original commitment order was unlawfully made, invalidating any
     subsequent order. [Ivey] contends that he is “entitled to challenge his
     commitment at any time in order to have an incorrect or unlawfully
     determined order overturned.” Brief for appellant at 13. Though he
     concedes that “the intent of SOCA isn’t to re-try a case at each hearing,”
     he maintains that there “is no procedural bar to overturning a previous
     Board order.” Brief for appellant at 19.

     However, the SOCA does institute procedural time constraints on the
     right to appeal certain orders. Under § 71-1214, the “subject of a
     petition or the county attorney may appeal a treatment order of the
     mental health board under section 71-1209 to the district court.”
     Further, a “final order of the district court may be appealed to the Court
     of Appeals in accordance with the procedure in criminal cases.” § 71-
     1214. The proper procedure to be followed when taking an appeal from
     a final order of the district court under § 71-1214 is the general appeal
     procedure set forth in Neb. Rev. Stat. § 25-1912 (Supp. 2017). See In
     re Interest of L.T., 295 Neb. 105, 886 N.W.2d 525 (2016). To perfect
     an appeal under § 25-1912, a party must, within 30 days after entry of
     the order from which the appeal is being taken, file a notice of appeal
     with the clerk of the district court and deposit the required docket fee
     unless in forma pauperis status is granted. In re Interest of L.T., supra.
     See, also, § 25-1912.

     [Ivey’s] original commitment order dated December 21, 2006, was a
     final appealable order which had to be appealed within 30 days. See In
     re Interest of L.T., supra; § 25-1912. The record does not indicate that
     [Ivey] appealed from that original commitment order, therefore, he
     cannot now directly challenge the sufficiency of the evidence on which
     the Board relied for its initial decision in that order. See In re Interest
     of Saville, 10 Neb. App. 194, 626 N.W.2d 644 (2001) (reaching a
     similar conclusion in an individual’s action challenging commitment as
     a mentally ill dangerous person under the Nebraska Mental Health
     Commitment Act (MHCA)). See, also, In re Interest of D.I., supra
     (noting that procedural time constraints to appeal under MHCA mirror
     that of SOCA; although two separate acts, MHCA and SOCA have
     similar procedures). It follows that [Ivey’s] present appeal is limited to
     challenging the Board’s most recent denial of his motion for
     reconsideration seeking an order of discharge or a change in treatment
     following the review hearing of June 21, 2017, and the district court’s
                                         22
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 23 of 47 - Page ID # 578




      affirmance of that decision. See In re Interest of D.I., supra (denial of
      motion for reconsideration under § 71-1219(1) is a final, appealable
      order).

(Filing 9-1 at CM/ECF pp. 5-6.)

        The Nebraska Court of Appeals also rejected Ivey’s related argument that the
bill of exceptions from the 2006 hearing should have been admitted into evidence at
the 2017 hearing because the mental health board was required to review the reasons
behind the original order. The Nebraska Court of Appeals wrote:

             (b) Bill of Exceptions of Original Commitment Hearing

      [Ivey] claims the Board erred in not receiving the “transcripts”
      (referring to exhibit 5, the bill of exceptions from the original
      commitment hearing held in December 2006). Brief for appellant at 23.
      As mentioned previously, exhibit 5 was received into evidence for the
      limited purpose of considering the motion in limine. Thereafter, the
      Board sustained, on relevancy grounds, the State’s objection to [Ivey’s]
      reoffer of exhibit 5 for the purpose of the hearing.

      [Ivey] submits that the bill of exceptions from the original hearing
      “would have revealed that the 2006 Board had declared all of the State’s
      relevant evidence to be hearsay and inadmissible.” Brief for appellant
      at 22. Citing to In re Interest of D.I., 281 Neb. at 925, 799 N.W.2d at
      671, [Ivey] asserts that under § 71-1219(2), the Board’s determination
      of whether the subject’s mental illness or personality disorder has been
      successfully treated or managed, “necessarily requires the board to
      review and rely upon the original reason for commitment.” He
      acknowledges that the Board took judicial notice of the commitment
      order of 2006, but he contends that pursuant to the language of In re
      Interest of D.I., supra, cited above, “[i]t is not enough to rely on the
      original final order, the Board is required to review the reasons behind
      the order.” Brief for appellant at 22 (emphasis in original).

      In re Interest of D.I., supra, involved [Ivey’s] appeal from the denial of
      his 2009 motion for reconsideration, wherein he claimed there was no
      basis to keep him in secure inpatient treatment. Contrary to [Ivey’s]
                                         23
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 24 of 47 - Page ID # 579




      assertions in the present appeal, the Nebraska Supreme Court did not
      create a requirement that a mental health board, as part of a review
      hearing, must review the bill of exceptions from the original
      commitment hearing. See In re Interest of D.I., supra. Rather, the
      pertinent analysis focused on the “plain language of the statute,” which
      required the board to determine whether a “subject’s mental illness or
      personality disorder has been ‘successfully treated or managed,’ which
      necessarily requires the board to review and rely upon the original
      reason for commitment.” Id. at 925, 799 N.W.2d at 671. Therefore, the
      Supreme Court considered [Ivey’s] progress within the treatment
      program, plan for future behavior, view of culpability, and score on a
      Static-99 test; an expert’s medical opinion as to whether [Ivey] had
      been successfully treated; and its impression that the Board did not
      accept that [Ivey’s] diagnosis had been successfully treated or managed
      based on a board member’s statement at the review hearing of 2009.

      Thus, In re Interest of D.I., supra, refutes [Ivey’s] position that the
      Board erred by declining to review the bill of exceptions from the
      original commitment hearing for the purpose of his review hearing. The
      Board’s action in judicially noticing the original commitment order was
      sufficient for purposes of the review hearing. The essence of [Ivey’s]
      argument on this alleged error relates to his claim that the original
      commitment order was unreliable and unsupported by evidence;
      however, as we have previously stated, [Ivey] may not now directly
      challenge that original commitment order. The focus of the review
      hearing is to determine whether the subject has been successfully
      treated or managed to the extent that the subject no longer poses a threat
      to the public or a less restrictive treatment alternative exists which
      would not increase the risk that the subject would commit another sex
      offense. See § 71-1219(2). . . .

(Id. at CM/ECF pp. 6-7.)

      Ivey has not established that the Nebraska Court of Appeals’ decision was
“contrary to, or involved an unreasonable application of, clearly established Federal
law, as determined by the Supreme Court of the United States,” 28 U.S.C. §
2254(d)(1), or that the Nebraska Court of Appeals reached “a decision that was based
on an unreasonable determination of the facts in light of the evidence presented in
                                         24
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 25 of 47 - Page ID # 580




the State court proceeding,” 28 U.S.C. § 2254(d)(2). As previously discussed by this
court twice before, Ivey had an opportunity to challenge the 2006 original
commitment order in the Nebraska appellate courts but failed to properly do so. See
Ivey, 2012 WL 4370669, at *3; Ivey, 2008 WL 5392136, at *4. He cannot collaterally
attack the original commitment order in subsequent review hearings. See Ivey, 2012
WL 4370669, at *3; Ivey, 2008 WL 5392136, at *4. Moreover, Ivey does not dispute
that he was permitted to present other evidence and confront and cross-examine the
State’s witnesses and evidence related to his most recent treatment plans at his 2017
review hearing. See Neb. Rev. Stat. § 71-954. Thus, the court finds that Ivey was not
denied a fair hearing, due process of law, or equal protection at his 2017 review
hearing when he was not allowed to challenge the sufficiency of the evidence of the
2006 order of commitment.

      2. Claim One, Subpart (2)

       In Claim One, Subpart (2), Ivey argues that he was denied a fair hearing, due
process of law, and equal protection at his 2017 review hearing because the State did
not present sufficient evidence to support an order of commitment. (Filing 1 at
CM/ECF p. 6.) Specifically, Ivey states that “[t]he only evidence offered by the State
and cited in the 2017 order . . . was the expert opinion testimony of Dr. Jean Laing,”
which lacked foundation. (Id.) He alleges that Dr. Laing’s “diagnosis and
recommendation regarding [Ivey] was based solely on the pre-trial police allegations
contained in various third-hand reports and evaluations,” which “were never offered
into evidence,” and that the State “offered no properly admitted, relevant evidence
to support Dr. Laing’s testimony.” (Id.) The court understands that Ivey is arguing
that the evidence presented by the State was insufficient because it was based on
hearsay, lacked probative value, and it should have been excluded.

      As with Claim One, Subpart (1), Ivey did not present these arguments in the
Nebraska state courts in a federal constitutional context. Rather, he argued
evidentiary errors based on state law. (See Filing 9-3 at CM/ECF pp. 23-25; Filing
24-1 at CM/ECF pp. 5-7.) Thus, Ivey did not fairly present any federal constitutional
                                         25
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 26 of 47 - Page ID # 581




arguments regarding evidentiary errors and sufficiency of the evidence in the
Nebraska state courts in one complete round as required by 28 U.S.C. § 2254(b)(1).
Accordingly, Claim One, Subpart (2), is procedurally defaulted, not unexhausted,
because he cannot now present this claim—as related to his 2017 review hearing—
to the Nebraska state courts. In the alternative, as forth below, even if Ivey had not
procedurally defaulted this claim, the claim is meritless.

             a. Evidentiary Errors

        Although the admissibility of evidence at a state trial is a matter of state law
and ordinarily will not form the basis for federal habeas relief, a federal court may
grant habeas relief when a state court’s evidentiary ruling “infringes upon a specific
constitutional protection or is so prejudicial that it amounts to a denial of due
process.” Clark v. Groose, 16 F.3d 960, 963 (8th Cir. 1994) (quoting Turner v.
Armontrout, 845 F.2d 165 (8th Cir. 1988)); see also Williams v. Armontrout, 877
F.2d 1376, 1383 (8th Cir. 1989), cert. denied, 493 U.S. 1082 (1990) (in federal
habeas corpus proceedings, the federal court is bound by a state court’s interpretation
of state law). To raise a federal issue, Ivey must demonstrate that the alleged errors
were “‘so egregious that they fatally infected the proceedings and rendered his entire
trial fundamentally unfair.’” Garcia v. Mathes, 474 F.3d 1014, 1017 (8th Cir. 2007)
(quoting Rousan, 436 F.3d at 958-59).

      The Nebraska Court of Appeals considered and rejected the essence of the
evidentiary arguments Ivey now raises as federal constitutional claims. The
Nebraska Court of Appeals wrote:

                               (c) Dr. Laing’s Opinion

      [Ivey] claims the Board erred when it “overruled [his] Motion in Limine
      . . . and when it allowed in the State’s unsupported expert witness
      testimony and treatment plans.” Brief for appellant at 21. In his motion
      in limine, [Ivey] sought to prohibit the State from referring to a letter
      written by Dr. Michael Luebbert, police reports from the underlying

                                          26
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 27 of 47 - Page ID # 582




     criminal case, statements of a child protective services worker, the
     “timeframe allegation” contained in the criminal information, and Dr.
     Skulsky’s report. [Ivey] asserts that Dr. Laing’s testimony “should have
     been declared inadmissible due to lack of foundation,” reply brief for
     appellant at 5, that the treatment plans (exhibits 1 and 2; referenced in
     Dr. Laing’s testimony) were prepared in reliance on inadmissible
     allegations, and that the psychological evaluations referenced in Dr.
     Laing’s testimony were inadmissible for lack of foundation and
     probative value. Based on those assertions, [Ivey] claims inadmissible
     hearsay was introduced into evidence.

     It is within the trial court’s discretion to determine whether there is
     sufficient foundation for an expert witness to give his or her opinion
     about an issue in question. In re Interest of A.M., 281 Neb. 482, 797
     N.W.2d 233 (2011). Mental health boards must apply the rules of
     evidence. Id. See, also, § 71-1226 (rules of evidence applicable in civil
     proceedings shall apply at hearings held under SOCA). Under Neb.
     Evid. R. 703, Neb. Rev. Stat. § 27-703 (Reissue 2016), facts or data an
     expert relies upon may be “perceived by or made known to him at or
     before the hearing” and “need not be admissible in evidence” if experts
     in the field reasonably rely on such facts or data in forming opinions or
     inferences. But because a SOCA hearing may result in a serious
     deprivation of the defendant’s interest in liberty, the State’s evidence
     must be sufficiently reliable to comply with due process. In re Interest
     of A.M., supra.

     Our analysis regarding the motion in limine is restricted. Our record
     does not contain any of the documents referenced in the motion in
     limine. Regardless, aside from Dr. Skulsky’s psychological evaluation,
     Dr. Laing did not explicitly mention the noted documents in her
     testimony. Our record also does not contain the other psychological
     evaluations that Dr. Laing referenced. Even if we assume without
     deciding that Dr. Skulsky’s psychological evaluation was
     inappropriately relied upon due to hearsay concerns, Dr. Laing relied
     upon three other psychological evaluations completed by other doctors
     and her own experience in treating [Ivey] to form her opinion. There is
     nothing in the record to indicate that the other three psychological
     evaluations were rooted in any inadmissible information.


                                        27
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 28 of 47 - Page ID # 583




     Dr. Laing testified that her opinion was based on a review of a
     presentence evaluation by Dr. Mario Scalora, separate psychological
     evaluations by Dr. Skulsky (prior to [Ivey’s] commitment), Dr. Van
     Winkle, and an intern (Jennifer Helkenn) under the supervision of Dr.
     Sturgis, as well as her own (Dr. Laing’s) interactions with [Ivey]. Dr.
     Laing was familiar with [Ivey] because he was a patient in her facility
     and she had been part of his treatment team consistently since 2011. Dr.
     Laing participated in the development of [Ivey’s] treatment plan. She
     worked with [Ivey] in a psycho-educational group in 2012 or 2013, for
     several months, and was a facilitator of his sex offender therapy group
     in 2014, which met 3 times a week for 90 minutes over the course of a
     year. She met monthly with [Ivey] for individual therapy from 2015
     until sometime in 2016.

     We find that Dr. Laing’s testimony shows that she had worked
     extensively with [Ivey] since 2011, she had reviewed the recent
     treatment plans from 2017, and she was familiar with the facts of
     [Ivey’s] conviction of 2004—not only from her review of the
     psychological evaluations, but also from her own work with [Ivey] in
     group therapy. Dr. Laing had reviewed the evaluations “several times
     over the course of [Ivey’s] treatment” and said that evaluations would
     help prepare a treatment plan for [Ivey]; the members of the Board
     relied on her use of such sources. Dr. Laing’s opinion was supported by
     facts and data reasonably relied upon by experts in the field and was
     based on more than mere subjective belief or unsupported speculation.
     See, § 27-703; King v. Burlington Northern Santa Fe Ry. Co., 277 Neb.
     203, 762 N.W.2d 24 (2009) (expert’s opinion must be based on good
     grounds, not mere subjective belief or unsupported speculation; yet
     courts should not require absolute certainty). Thus, the admission of Dr.
     Laing’s testimony was not in error.

     Finally, with regard to the dispute during the review hearing about one
     paragraph within each of the treatment plans (exhibits 1 and 2), labeled
     “Progress Update,” as containing inadmissible historical allegations
     against [Ivey], we note that those paragraphs were excluded from
     evidence following [Ivey’s] renewed motion in limine objection. The
     Board stated the stricken paragraphs from exhibits 1 and 2 would not
     be used as evidence in making its determination, and the district court’s
     order lacks any indication of reliance on those identical paragraphs.
     [Ivey’s] insistence that the remainder of the treatment plans admitted
                                        28
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 29 of 47 - Page ID # 584




      into evidence nevertheless relied on allegations from documents
      disputed under his motion in limine is an unsupported assertion. And
      regardless, Dr. Laing’s testimony substantially covered the remainder
      of relevant portions of the treatment plans to support her opinion such
      that any erroneous admission of the admitted portions of exhibits 1 and
      2 would have been harmless error. See State v. Burries, 297 Neb. 367,
      900 N.W.2d 483 (2017) (erroneous admission of evidence is generally
      harmless error and does not require reversal if evidence is cumulative
      and other relevant evidence, properly admitted, supports finding by
      trier of fact).

(Filing 9-1 at CM/ECF pp. 7-8.)

       The facts articulated by the Nebraska Court of Appeals are confirmed by the
state court record. In addition, it is clear that the admission of Dr. Laing’s testimony
neither resulted in an unfair proceeding nor undermined confidence in the outcome
of Ivey’s 2017 review hearing. Accordingly, the court finds that the Nebraska Court
of Appeals’ decision was not based on an unreasonable determination of the facts in
light of all the evidence presented in the state court proceeding, nor was the decision
contrary to clearly established federal law as determined by the United States
Supreme Court.

             b. Sufficiency of the Evidence

       The clearly established federal law which applies to a claim of insufficient
evidence is Jackson v. Virginia, 443 U.S. 307 (1979). According to Jackson, in order
to obtain habeas corpus relief, a petitioner must establish that upon the evidence
adduced at trial, viewed in the light most favorable to the prosecution, no rational
trier of fact could have found proof beyond a reasonable doubt. The court assumes
the theory in the present case is analogous: the federal Constitution requires that the
facts justifying a civil commitment be proved by clear and convincing evidence. See
Addington v. Texas, 441 U.S. 418, 430-33 (1979) (to meet due process demands, the
standard of proof in a civil commitment proceeding must be higher than the


                                          29
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 30 of 47 - Page ID # 585




preponderance-of-the-evidence standard but may be lower than the beyond a
reasonable doubt standard).

      In addressing Ivey’s sufficiency of the evidence arguments, the Nebraska
Court of Appeals wrote:

         (a) [Ivey] Remains Dangerous Sex Offender; Not Successfully
                             Treated or Managed

     The State must show by clear and convincing evidence that the subject
     remains mentally ill and dangerous, and the Board must determine
     whether the subject’s mental illness or personality disorder has been
     successfully treated or managed taking into consideration the original
     reason for commitment. See, In re Interest of D.I., 281 Neb. 917, 799
     N.W.2d 664 (2011); § 71-1209(4); § 71-1219(2)(a); § 83-174.01.

     Dr. Laing testified that [Ivey’s] conviction involved massaging and
     spanking of a prepubescence male’s buttocks and that there had been
     repeated interactions with that child and another child; [Ivey] testified
     that his conviction was for “fondling” not “spanking.” Dr. Laing was
     concerned [Ivey] would repeat these behaviors. She referred to
     behaviors, which she said [Ivey] described, that were similar behaviors
     of “[s]panking, massaging children’s buttocks, different children. And
     he continued the behavior in spite of a fairly significant negative
     consequence”; her reference was to behaviors prior to events that led to
     [Ivey’s] conviction (earlier charges in 1987, upon which [Ivey] was not
     convicted). The treatment plans report that [Ivey’s] progress in
     treatment remains unchanged, and Dr. Laing said it was “not common”
     for [Ivey] to remain at “Level 3” for as long as he has and remain in the
     NRC program for about 10½ years. The treatment plan shows, and Dr.
     Laing testified, that [Ivey] had reported that he would continue to use
     spanking “as a form of discipline for children.” As the doctor stated, for
     the last several years, [Ivey] has resisted addressing what he would do
     to not be accused of a sexual offense in the future.

     While the treatment plan indicates [Ivey] denies that his behavior was
     for sexual gratification, the treatment plan also reports (and Dr. Laing
     testified) that [Ivey] recognizes how others interpreted his behavior
                                        30
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 31 of 47 - Page ID # 586




     underlying his conviction as inappropriate. At the review hearing,
     [Ivey] stated, “what I’m supposed to admit to is not just that I had some
     sexual intent on spanking, which is what I have admitted to doing, but
     that I also engaged in this other behavior that they feel that I’ve also
     engaged in” (referring to other “allegations” or instances of behavior
     unrelated to the behavior underlying his conviction).

     Dr. Laing testified to a reasonable degree of psychological certainty that
     [Ivey’s] mental illness had not been successfully treated or managed to
     the extent that he no longer posed a threat to the public or society due
     to him not addressing behaviors that he would need to change and that
     [Ivey] still suffered from a diagnosis of pedophilic disorder,
     nonexclusive type, sexually attracted to males. She said that on a risk
     assessment instrument, the Static 99, [Ivey] scored in the moderate high
     range of risk. Dr. Laing thought that [Ivey] believed he did not need the
     help of professionals in sex offender treatment. Dr. Laing disagreed,
     saying, “I think that this pattern of behavior, which resulted in a
     conviction for a sexual offense and involved repeated behavior over
     time, is not something that he has at all adequately looked at. And I
     think that this is the treatment . . . appropriate for looking at it.”

     Given the foregoing, the district court did not err in determining that
     the State proved by clear and convincing evidence that [Ivey] remains
     a dangerous sex offender and that his condition had not been
     successfully treated or managed to the extent required.

         (b) Inpatient Treatment Remains Least Restrictive Alternative

     The State is also required to present clear and convincing evidence that
     a less restrictive treatment alternative is not appropriate. See, In re
     Interest of D.I., supra; § 71-1219(2)(b).

     [Ivey’s] most recent treatment plan states:

           His risks to reoffend are related to his history of sexual
           deviancy with prepubescent, unrelated boys, a limited
           history of stable romantic relationships, and his
           unwillingness to acknowledge the inappropriateness of his
           behaviors with his victims. He has the perception that he
           does not need the help of professionals or peers, and he
                                        31
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 32 of 47 - Page ID # 587




           does not have a history of sexual deviancy, but only a
           conviction of one single act. For these reasons, the
           treatment team believes that inpatient treatment is the least
           restrictive form of care.

     Dr. Laing testified to a reasonable degree of psychological certainty that
     inpatient treatment remained the least restrictive alternative given the
     “repeated behavior of physical contact with prepubescence boys’
     buttocks,” the denial of anything problematic with the behavior, and the
     refusal to address how he could change the behavior in the future. We
     find no error in the district court’s determination that there was clear
     and convincing evidence before the Board to support that inpatient
     treatment remained the least restrictive alternative.

     [Ivey] argues, however, that the district court erred by “shifting the
     burden of proof to [him],” saying it was evidenced by the district court’s
     order. Reply brief for appellant at 7. [Ivey] is referring to the court’s
     statement: “The [district court] finds that the [State] presented clear and
     convincing evidence that secure inpatient treatment remains the least
     restrictive treatment alternative and that [Ivey] presented no evidence
     beyond denials of culpability and mere assertions to rebut the [State’s]
     expert [Dr. Laing ].” (Emphasis supplied.) The district court found that
     the State met its burden of proof that a less restrictive treatment
     alternative was not appropriate; at that point, [Ivey] was permitted to
     rebut the State’s evidence, but did not sufficiently do so. There was no
     improper shifting of the burden of proof by the district court, and we
     find no clear error in the district court’s conclusion that [Ivey] did not
     present sufficient rebuttal evidence to the State’s evidence which
     established there was no less restrictive treatment alternative. See In re
     Interest of D.I., 281 Neb. at 926, 799 N.W.2d at 672 (once subject has
     exercised his right to review hearing and asserted that there are less
     restrictive treatment alternatives available, “the State is required to
     present clear and convincing evidence that a less restrictive treatment
     alternative is inappropriate. At that point, the subject may further rebut
     the State’s evidence”).

     [Ivey] also argues that the district court “placed more weight on the
     word of the State than on [him].” Reply brief for appellant at 7. The
     district court reviews the determination of a mental health board de
     novo on the record, and this court will affirm the district court’s
                                         32
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 33 of 47 - Page ID # 588




      judgment unless clear and convincing evidence does not support the
      judgment. See In re Interest of S.J., supra. As already discussed, the
      evidence clearly and convincingly supports the district court’s
      judgment.

      [Ivey] also asserts that the district court’s judicial notice of In re Interest
      of D.I., supra, in which the Nebraska Supreme Court cited an
      unpublished memorandum opinion from this court, “reintroduce[d]
      inadmissible evidence into the proceedings.” Brief for appellant at 30.
      There is no merit to this argument. Once again, [Ivey] attempts to
      detract from the primary issue of whether he has been successfully
      treated by suggesting that any reference to past determinations, whether
      in reports or even in appellate opinions, somehow adversely impacts
      his ability to have a fair review hearing. However, contrary to [Ivey’s]
      claims, there was clear and convincing evidence presented at the Board
      hearing that he had not been successfully treated; all past reports and
      court opinions have minimal persuasive value when considering the
      more significant aspects of Dr. Laing’s testimony as to [Ivey’s] ongoing
      treatment progress or lack thereof. In particular, Dr. Laing raised
      legitimate concerns regarding [Ivey’s] lack of progress in treatment and
      his attitude about recommended services. It was Dr. Laing’s opinion
      that [Ivey] had progressed slowly in treatment because he denied
      having any sexual offenses even though he did not deny the behavior;
      rather, he denied the behavior was sexually motivated. Dr. Laing
      expressed concern about [Ivey] repeating the behaviors that put him in
      the situation in the first place, particularly since [Ivey] had “not seen
      anything wrong with them.” This evidence supports the Board’s
      decision and the district court’s affirmance of that decision. There is
      nothing in the record to support that the Board or the district court relied
      on any inappropriate or inadmissible evidence in reaching a decision,
      and to the extent they did, such consideration would have been harmless
      in light of the clear and convincing evidence otherwise properly
      admitted.

(Filing 9-1 at CM/ECF pp. 9-12.)

        The court finds that the Nebraska Court of Appeals’ adjudication of Ivey’s
sufficiency of the evidence arguments did not result in a decision that was contrary
to, or involved an unreasonable application of, clearly established federal law. The
                                         33
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 34 of 47 - Page ID # 589




Nebraska Court of Appeals admittedly did not cite Jackson v. Virginia, the seminal
United States Supreme Court decision on sufficiency of the evidence, but “[a]
reasonable application of established federal law ‘does not require citation of
[United States Supreme Court] cases—indeed, it does not even require awareness
of [the] cases, so long as neither the reasoning nor the result of the state-court
decision contradicts them.’” See Cox v. Burger, 398 F.3d 1025, 1030 (8th Cir. 2005)
(quoting Early v. Packer, 537 U.S. 3, 8 (2002)) (emphasis in original). The Nebraska
Court of Appeals did, however, correctly apply the essence of Jackson v. Virginia to
the question of whether the evidence was sufficient to support finding (1) that Ivey
remained a dangerous sex offender and his condition had not been successfully
treated or managed and (2) that a less restrictive treatment alternative was not
appropriate, and the Nebraska Court of Appeals did so in an objectively reasonable
manner; neither the reasoning nor the result contradicts Jackson v. Virginia. Ivey has
also not shown that the adjudication of the claim by the Nebraska Court of Appeals
resulted in a decision that was based on an unreasonable determination of the facts
in light of the evidence presented. The facts articulated by the Nebraska Court of
Appeals are confirmed by the state court record. Thus, the Nebraska Court of
Appeals could, and did, find that the State proved by clear and convincing evidence
that Ivey remained a dangerous sex offender, that his condition had not been
successfully treated or managed, and that a less restrictive treatment alternative was
not appropriate. Given the foregoing, the court finds that Ivey cannot overcome the
barrier posed by 28 U.S.C. 2254(d).

B. Claim Two

       In Claim Two, Ivey asserts that NRC’s discharge criteria requiring him to
make a direct or indirect admission of guilt to unproven and acquitted allegations
before he is allowed his liberty violates his rights under the Fifth Amendment and
falls outside the scope of SOCA. (Filing 1 at CM/ECF p. 7.)

       Ivey raised these arguments in his brief to the Nebraska Court of Appeals and
in his petition for further review in the Nebraska Supreme Court. (Filing 9-3 at
                                         34
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 35 of 47 - Page ID # 590




CM/ECF p. 18; Filing 24-1 at CM/ECF pp. 7-10.) In rejecting the arguments, the
Nebraska Court of Appeals wrote:

     [Ivey] claims that the focus of “Objective B” of his treatment plan
     requires an admission of guilt. However, at the review hearing Dr.
     Laing testified that “[s]everal years ago, we [NRC] decided to stop
     going head on into the denial and look [instead] at how [Ivey] would
     prevent allegations in the future.” She clarified that the goal of
     “Objective B,” “isn’t asking [Ivey] to acknowledge sexual acts in the
     past or sexual motivation for the acts in the past, it’s asking him what
     are you going to do to not find yourself accused in the future.” [Ivey]
     asserts that this change in the goal means he “didn’t have to
     acknowledge wrongdoing, he only had to promise not to do it again,”
     and labels the change as a “difference without distinction.” Brief for
     appellant at 23-24.

     Notably, the “Discharge Criteria,” in the treatment plans say that to
     move to the next level of care, [Ivey] would have to, among other
     things: accept responsibility for his sexual deviancy and exonerate
     victims; acknowledge attractions, arousals, and grooming; become
     aware of significant risk factors to reoffending; develop a written
     account of his sexual history and describe in detail all of his sexual
     assaults (at least five if he has more); begin to describe the negative or
     harmful consequences his assaults have had on victims and others and
     identify his core beliefs that are important to his offending. Although
     the requirement of an admission of guilt may be inferred from those
     stated discharge requirements, the record nevertheless shows that an
     admission of guilt was not required for [Ivey] to move on to LRC. Dr.
     Laing testified the NRC program only requires D.I. to “identify what
     he would do to avoid allegations in the future,” and she even stated that
     “people [who] have denied sexual offenses have moved [on to] Lincoln
     [LRC].”

     [Ivey] claims, in the alternative, that “the Board, then, is continuing
     [his] custody not to protect others from harm, but to protect [him] from
     other’s accusations,” and that “[t]o merely seek to prevent an accusation
     based on misinterpretation or misunderstanding falls outside the scope
     of SOCA.” Brief for appellant at 24. We disagree with [Ivey’s]
     interpretation. NRC’s decision to change from addressing a subject’s
                                        35
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 36 of 47 - Page ID # 591




      denial of past sexual acts or motivations to now requiring only
      identification of behavioral changes to prevent future accusations of
      sexual assaults appears to strike a balance between permitting the
      subject’s claim of innocence and the necessity of the subject
      recognizing the types of behaviors which trigger the SOCA. This is
      especially so where [Ivey’s] conviction alone evidences [Ivey’s] mental
      condition and casts light on potential future behavior. See In re Interest
      of J.R., 277 Neb. 362, 762 N.W.2d 305 (2009) (prior convictions are
      used for evidentiary purposes under the SOCA; specifically, requiring
      that the subject be convicted of a sex offense provides evidence of the
      subject’s mental condition and helps predict future behavior).

(Filing 9-1 at CM/ECF p. 9.)

       No person “shall be compelled in any criminal case to be a witness against
himself.” U.S. Const. Amend. V. This provision extends not only to criminal
proceedings, but to any proceeding in which the answers might incriminate the
individual in a future criminal proceeding. Allen v. Illinois, 478 U.S. 364, 368
(1986). To establish a Fifth Amendment claim, Ivey must prove two things: (1) that
the testimony desired by the State carried the risk of incrimination, and (2) that the
penalty he suffered amounted to compulsion. See McKune v. Lile, 536 U.S. 24, 35-
36 (2002).

       The Nebraska Court of Appeals’ finding—that in order for Ivey to move on
to LRC, the NRC treatment program did not require Ivey to admit guilt but only
“identify what he would do to avoid allegations in the future”—is entitled to
deference. The court has carefully reviewed the record in this matter and finds that
the Nebraska Court of Appeals’ determination was not based on an unreasonable
determination of the facts in light of the evidence presented in the state court
proceeding. 28 U.S.C. § 2254(d)(2). Ivey has not submitted any evidence, let alone
clear and convincing evidence, that the court was incorrect in its factual
determination. 28 U.S.C. § 2254(e)(1). Although the Nebraska Court of Appeals did
not cite the Fifth Amendment or any United States Supreme Court cases, the court’s
reasoning and decision do not contradict them. See Early, 537 U.S. at 8; Cox, 398

                                         36
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 37 of 47 - Page ID # 592




F.3d at 1030. Indeed, because Ivey was not required to admit guilt to be discharged
from NRC and to move on to LRC, there was no risk of self-incrimination. Ivey’s
identification of behavioral changes to prevent future accusations of sexual assaults
does not equate to an admission of guilt and would not “incriminate him in future
criminal proceedings.” Allen, 478 U.S. at 368. Therefore, Ivey has not established
that the Nebraska Court of Appeals’ decision was contrary to, or involved an
unreasonable application of, clearly established federal law, as determined by the
Supreme Court of the United States. 28 U.S.C. § 2254(d)(1).

       In addition, the Nebraska Court of Appeals’ finding—that NRC’s treatment
program requiring only identification of behavioral changes to prevent future
accusations of sexual assaults is not outside the scope of SOCA—is also entitled to
deference. The court has carefully reviewed the record in this matter and finds that
the Nebraska Court of Appeals’ determination was not based on an unreasonable
determination of the facts in light of the evidence presented in the state court
proceeding. 28 U.S.C. § 2254(d)(2). Ivey has not submitted any evidence, let alone
clear and convincing evidence, that the court was incorrect in its factual
determination. 28 U.S.C. § 2254(e)(1). Nor has Ivey established that the Nebraska
Court of Appeals’ decision was contrary to, or involved an unreasonable application
of, clearly established federal law, as determined by the Supreme Court of the United
States. 28 U.S.C. § 2254(d)(1). Indeed, Ivey is essentially challenging the Nebraska
state courts’ interpretation of SOCA, a state statutory scheme. A federal habeas
corpus action is not a vehicle by which Ivey may have a federal court second guess
a pure question of state law. See Estelle, 502 U.S. at 67.

      For the above reasons, Ivey is not entitled to habeas relief on Claim Two.




                                         37
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 38 of 47 - Page ID # 593




C. Claim Three

      In Claim Three, Ivey asserts that SOCA is unconstitutional as applied to him.13
Ivey broadly states that, “[f]or the reasons cited in Claims [One, Two, and Four],
[SOCA], as interpreted by the App. Court and applied to [him], is unconstitutionally
punitive in purpose and effect and more akin to a criminal procedure than the civil
process intended by the Nebraska legislature and statutory construction.” (Filing 1
at CM/ECF p. 7.)

      In his brief in support of his habeas petition, Ivey alleges that the Nebraska
Court of Appeals’ decision demonstrated (1) “that [Ivey] did not have the right to
seek discharge from commitment, could not challenge the evidence against him, and
could not even protest his commitment except for the denial of a less restrictive
treatment alternative”; (2) that “the State was allowed to use incriminating evidence
from the record, but that [Ivey] was not allowed to use exculpatory evidence from
the same record”; and (3) that Ivey’s “acquiescence was the only evidence the [court]
would accept from him.” (Filing 32 at CM/ECF pp. 20-21.) He contends that the
Nebraska Court of Appeals’ “interpretation of SOCA . . . effectively strips it of the
procedural safeguards directed towards [him], and turns what was intended as a civil
procedure into a criminal one,” alleging that his “commitment order has become a
sentence with no chance for further appeal” and that “[h]e is denied his liberty until
he admits, either directly or indirectly, that Respondent was justified in incarcerating
him.” (Id. at CM/ECF p. 21.) Ivey asserts that the Nebraska Court of Appeals’
decision “flies in the face of the intent of the Nebraska legislature, statutory
construction, and the controlling precepts” of Kansas v. Hendricks, 521 U.S. 346
(1997), and violates his “rights to due process, fair trial, confrontation, and to present
evidence in own defense as guaranteed by the 6th and 14th Amendments of the U.S.
Constitution.” (Id. at CM/ECF pp. 20, 21.)



      13
        Ivey states that he is not challenging the constitutionality of SOCA. (Filing
32 at CM/ECF p. 21.)
                                          38
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 39 of 47 - Page ID # 594




      Setting aside any concern as to whether he properly presented such a claim to
the Nebraska state courts,14 it is clear that he is entitled to no relief on the claim.

       As an initial matter, the Nebraska Supreme Court has already held that SOCA
is not penal in nature and is instead a civil regulatory scheme, In re Interest of J.R.,
762 N.W.2d 305 (Neb. 2009), and the Supreme Court held a similar commitment
scheme for sexually violent predators in Kansas to be civil on its face, Hendricks,
521 U.S. 346. See also In re S.C., 810 N.W.2d 699, 704 (Neb. 2012) (“SOCA is
nonpunitive in nature[.]”); In re Interest of A.M., Jr., 797 N.W.2d 233, 257 (Neb.
2011) (“[C]ommitment under Nebraska’s SOCA is a civil restraint that does not
enhance punishment.”). The Nebraska Supreme Court’s decision in In re Interest of
J.R. is not before this court.

     Furthermore, the court finds that Ivey misinterprets the Nebraska Court of
Appeals’ decision as removing procedural safeguards under SOCA and transforming
SOCA from a civil proceeding into a criminal one.

      First, the Nebraska Court of Appeals’ decision does not prevent Ivey from
seeking discharge from commitment. The court’s ruling that Ivey could not


      14
          In his brief to the Nebraska Court of Appeals, Ivey cited Kansas v.
Hendricks, 521 U.S. 346 (1997), and argued that the state district court erred “when
it shifted the burden of proof and refused to consider [Ivey’s] arguments and
evidence. The District Court’s decision was unconstitutionally punitive in purpose
and effect and more akin to a criminal procedure than the civil process intended by
the state legislature.” (Filing 9-3 at CM/ECF pp. 29-32.) In his petition for further
review in the Nebraska Supreme Court, Ivey relied on In re Interest of J.R., 762
N.W.2d 305 (Neb. 2009), which in turn relied on Hendricks, to argue that
“[r]equiring a promise to no longer engage in unproven and acquitted behaviors, no
matter the stated goals, is punitive in purpose or effect in that it ‘promotes the
traditional aims of punishment—retribution and deterrence.’” (Filing 24-1 at
CM/ECF pp. 8-10.) He also stated: “Without a recourse for collateral attack or the
equivalent, SOCA becomes unconstitutionally punitive in purpose and effect.” (Id.
at CM/ECF p. 4.)

                                          39
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 40 of 47 - Page ID # 595




collaterally challenge his original 2006 commitment at the 2017 review hearing in
no way prevents Ivey from requesting a “review hearing by the mental health board
and to seek from the board an order of discharge from commitment or a change in
treatment ordered by the board” when the regional treatment center submits its
periodic reports regarding Ivey’s progress under the treatment plan and any
modifications to the plans. Neb. Rev. Stat. § 71-1219(1); see also Neb. Rev. Stat. §
71-1216. Indeed, because such reports are produced and filed with the mental health
board “no less frequently than every ninety days for a period of one year following
submission of the subject’s individualized treatment plan and every six months
thereafter,” Neb. Rev. Stat. § 71-1216, Ivey may seek an order of discharge or a
change in his treatment plan from the mental health board at a minimum of every six
months. As the Nebraska Court of Appeals explained in its opinion:

      Section 71-1219(2) states:

            The board shall immediately discharge the subject or enter
            a new treatment order with respect to the subject whenever
            it is shown by any person or it appears upon the record of
            the periodic reports filed under section 71-1216 to the
            satisfaction of the board that (a) the subject’s mental
            illness or personality disorder has been successfully
            treated or managed to the extent that the subject no longer
            poses a threat to the public or (b) a less restrictive
            treatment alternative exists for the subject which does not
            increase the risk that the subject will commit another sex
            offense. When discharge or a change in disposition is in
            issue, due process protections afforded under [the SOCA]
            shall attach to the subject.

      The State bears the burden to show by clear and convincing evidence
      that the subject remains mentally ill and dangerous, and under the plain
      language of the statute, the board must determine whether the subject’s
      mental illness or personality disorder has been successfully treated or
      managed; this necessarily requires the board to review and rely upon
      the original reason for commitment. See In re Interest of D.I., 281 Neb.
      917, 799 N.W.2d 664 (2011). Once the subject of a petition has
                                        40
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 41 of 47 - Page ID # 596




      exercised his or her right to a review hearing, and asserted that there are
      less restrictive treatment alternatives available, the State is required to
      present clear and convincing evidence that a less restrictive treatment
      alternative is inappropriate. Id. At that point, the subject may further
      rebut the State’s evidence. Id.

(Filing 9-1 at CM/ECF p. 5 (emphasis added).)

       The Nebraska Court of Appeals’ decision clearly acknowledges that, under
SOCA, Ivey periodically has a right to seek discharge from commitment from the
mental health board. In addition, Ivey may appeal to the state district court from any
future treatment order and then appeal the final order of the state district court to the
Nebraska Court of Appeals. See Neb. Rev. Stat. § 71-1214. See In re D.I., 799
N.W.2d at 669. Thus, there is no merit to Ivey’s allegation that he does not have the
right to seek discharge from commitment or that the commitment order is “a sentence
with no chance for further appeal.”

       To the extent Ivey argues that the Nebraska Court of Appeals’ decision left
him with no recourse to attack his original 2006 order of commitment and thus
transformed SOCA into a punitive proceeding, the court disagrees. As this court has
found twice before, Ivey had an opportunity, but did not, prosecute an appeal of the
2006 commitment order to the Nebraska Court of Appeals or a petition for further
review to the Nebraska Supreme Court. See Ivey, No. 8:12CV61, 2012 WL 4370669,
at *3; Ivey, 2008 WL 5392136, at *4. Ivey did not demonstrate that circumstances
existed that rendered Nebraska’s appellate review process ineffective to protect his
rights or that he, or his counsel, was objectively impeded from pursuing his appeal
in the Nebraska Court of Appeals. See Ivey, No. 8:12CV61, 2012 WL 4370669, at
*3; Ivey, 2008 WL 5392136, at *4. As such, Ivey has procedurally defaulted his
claims related to the 2006 commitment order. See Ivey, No. 8:12CV61, 2012 WL
4370669, at *3; Ivey, 2008 WL 5392136, at *4.

      Second, the Nebraska Court of Appeals’ decision does not prevent Ivey from
challenging the evidence presented against him during review hearings before the
                                           41
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 42 of 47 - Page ID # 597




mental health board. Ivey has a panoply of rights at a review hearing under SOCA,
including the right to counsel, to present evidence and witnesses, to confront and
cross-examine adverse witnesses and evidence, to retain his own expert, and to
request an independent evaluation and assessment from an outside expert. See Neb.
Rev. Stat. § 71-1224 (“[S]ubjects shall be entitled to the rights provided in sections
71-943 to 71-960 during proceedings concerning the subjects under the act.”). The
Nebraska Court of Appeals’ decision does not quell any of these rights. Although
the court ruled against Ivey with respect to the admissibility of Dr. Laing’s testimony
and did not allow Ivey to challenge his original 2006 commitment order, the court’s
decision in no way prevents Ivey from presenting evidence that inpatient treatment
is not the least restrictive means to prevent the “substantial risk of serious harm,” as
described in Neb. Rev. Stat. § 71-908.

       Third, Ivey contends that the Nebraska Court of Appeals’ decision allowed
the State to use “incriminating evidence from the record” but did not allow Ivey “to
use exculpatory evidence from the same record.” (Filing 32 at CM/ECF p. 21.) This
argument appears to be based on the Nebraska Court of Appeals’ determination that
the mental health board did not err in taking judicial notice of the 2006 commitment
order while declining on relevancy grounds to review the bill of exceptions from that
original commitment hearing. Specifically, the Nebraska Court of Appeals stated:
“The focus of the hearing is to determine whether the subject has been successfully
treated or managed to the extent that the subject no longer poses a threat to the public
or a less restrictive treatment alternative exists which would not increase the risk that
the subject would commit another sex offense.” See § 71-1219(2).” (Filing 9-1 at
CM/ECF p. 7.) The focus of the 2017 review hearing was not on the sufficiency of
the evidence related to the original order of commitment. (Id.) The Nebraska Court
of Appeals’ ruling that Ivey cannot directly challenge his original 2006 commitment
order at subsequent review hearings does not strip Ivey of SOCA’s procedural
safeguards or transform SOCA into a punitive proceeding.

      Last, the Nebraska Court of Appeals’ decision does not require Ivey to
“acquiesce[]” or admit “that Respondent was justified in incarcerating him.” (Filing
                                           42
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 43 of 47 - Page ID # 598




32 at CM/ECF p. 21.) As previously discussed, the Nebraska Court of Appeals
determined that an admission of guilt was not required for Ivey to move on to LRC,
and SOCA does not require an admission of guilt to be discharged. Thus, Ivey’s
allegation is unfounded.

       In short, Ivey’s claim that the Nebraska Court of Appeals’ interpretation and
application of SOCA transforms it into a criminal proceeding and violates his
constitutional rights is simply without merit.

D. Claim Four

      In Claim Four, Ivey contends that he was denied due process of law because
the 2017 order of commitment issued by the mental health board relied upon the
unlawful 2006 order of commitment and is, therefore, void. Specifically, Ivey
alleges:

      The 2017 Board took judicial notice of the 2006 order of commitment
      . . . , which included the reason for commitment as being a year-long
      sexual act by [Ivey]. . . . [N]o evidence for this reason was included in
      the order, in violation of §71-956. [Ivey] offered the record to show that
      this reason was not based on State’s evidence but was instead a
      speculation by the 2006 Board, summarized by that chairman’s
      statement, “We may not know, but you can pretty damn well guess,
      can’t you?”

      Though not voided as a result, the 2006 Board’s action was
      demonstrably unlawful on many grounds far beyond a simple
      “sufficiency of evidence” question; the Board abandoned its role as trier
      of fact to act as advocate for the State and violated [Ivey’s] due process
      rights and the provisions of SOCA.

      The 2017 Board relied upon the unlawful decision of the 2006 Board,
      which falls outside its jurisdiction. The 2017 order of commitment is
      therefore void.

(Filing 1 at CM/ECF p. 7 (paragraph numbering omitted).)
                                      43
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 44 of 47 - Page ID # 599




       In his brief in the Nebraska Court of Appeals, Ivey assigned that the mental
health board erred when it continued the unlawful original order of commitment.
(Filing 9-3 at CM/ECF p. 2.) He argued:

      Per In re DI, supra, the original reasons for commitment have a direct
      bearing on [Ivey’s] current diagnosis and commitment. Review of the
      transcript (Exhibit 5) . . . would have revealed that the 2006 Board had
      abandoned its role as trier of fact and instead acted as advocate for the
      State, utilizing a “guess” and a “belief” in place of clear and convincing
      evidence to rule [Ivey] a dangerous sex offender. The Board’s actions
      violated [Ivey’s] due process rights and the provisions of SOCA.

      The 2006 final order of commitment was unlawfully determined and
      therefore void. All subsequent review hearings are equally unlawful
      and void, being dependent upon the findings of the original Board. The
      2017 Board erred when it issued its final order continuing involuntary
      inpatient treatment, in violation of [Ivey’s] right to be free of
      unreasonable seizure and detention as guaranteed by Amendment IV of
      the U.S. Constitution and Article I, Section 7 of the NE Constitution.

(Id. at CM/ECF p. 29.) The Nebraska Court of Appeals appears to have considered
this claim in conjunction with Ivey’s arguments presented in Claim One, Subpart
(1). (See Filing 9-1 at CM/ECF p. 5 (stating that Ivey “argues . . . the original
commitment order was unlawfully made, invalidating any subsequent order”).)
Likewise, in his petition for further review, Ivey argued this claim in connection with
Claim One but only referred generally to “due process” and did not cite any
constitutional amendment or relevant federal constitutional case. (Filing 24-1 at
CM/ECF pp. 3-4.) Thus, as with Claim One, Subpart (1), Ivey did not fairly present
Claim Four in the Nebraska state courts in one complete round of review as required
by 28 U.S.C. § 2254(b)(1).

      Respondent argues that this claim is unexhausted in the Nebraska state courts
and may yet be raised in a collateral attack brought pursuant to Nebraska’s habeas
corpus statute. (Filing 30 at CM/ECF pp. 51-52.) Respondent states that, because
Ivey’s 2019 state habeas petition, which asserted a substantially similar claim as

                                          44
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 45 of 47 - Page ID # 600




Claim Four, was dismissed without prejudice pursuant to Neb. Rev. Stat. § 25-217,
“state habeas is a remedy that Ivey implicitly represents is available.” (Id. at
CM/ECF p. 52.) Thus, Respondent argues that this is a mixed petition which
“requires Ivey to choose whether to drop [this] claim, or to request a stay and
abeyance until he exhausts the claim.” (Id. at CM/ECF p. 3.) Respondent also asserts,
however, that “Ivey’s state habeas petition fails to state a claim upon which habeas
relief can be granted and is meritless.” (Id. at CM/ECF p. 52.) Ivey has not asked the
court to stay his petition.

       When faced with a mixed petition, one containing exhausted and unexhausted
claims, district courts have four options available: (1) dismiss the petition without
prejudice, (2) stay the petition pending the outcome of state proceedings under
Rhines v. Weber, 544 U.S. 269 (2005), (3) allow the petitioner to delete all
unexhausted claims and proceed on the remainder, or (4) if the unexhausted claims
are plainly meritless, deny them under 28 U.S.C. § 2254(b)(2). See Rhines, 544 U.S.
at 277-78.

        A stay and abeyance under Rhines is only appropriate “when the district court
determines there was good cause for the petitioner’s failure to exhaust his claims
first in state court.” Id. at 276-78. In addition, a district court abuses its discretion if
it grants a stay when unexhausted claims are “plainly meritless.” Id. at 277 (citing
28 U.S.C. § 2254(b)(2) (“An application for a writ of habeas corpus may be denied
on the merits, notwithstanding the failure of the applicant to exhaust the remedies
available in the courts of the State.”)).

       Even if it is assumed that Ivey has not procedurally defaulted this claim,15 and
that such claim is instead simply unexhausted, the court finds, as discussed below,
that this claim is meritless. Thus, a stay would not be appropriate under Rhines, and

       15
         Like Claim Four, Ivey’s 2019 state habeas petition appears to center on the
evidence presented at the 2006 commitment hearing. As previously stated, Nebraska
state courts will not allow a habeas corpus proceeding to substitute for a direct
appeal. See Mayfield, 375 N.W.2d at 149.
                                        45
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 46 of 47 - Page ID # 601




the court may deny Claim Four on the merits notwithstanding any failure to exhaust
the claim in the Nebraska state courts. See 28 U.S.C. § 2254(b)(2).

       Claim Four is simply another attempt by Ivey to attack the 2006 original
commitment order. As discussed in Claim One, Subpart (1), the Nebraska Court of
Appeals determined that Ivey could not challenge the sufficiency of the evidence of
the original commitment order at subsequent review hearings. Although Ivey
disagrees with the conclusions of the 2006 commitment order, as previously
discussed by this court twice before, Ivey has procedurally defaulted any claims
related to the original commitment. See Ivey, No. 8:12CV61, 2012 WL 4370669, at
*3; Ivey, 2008 WL 5392136, at *4. Thus, Ivey cannot attack the validity of the 2017
order by challenging the evidence supporting the original commitment order.
Moreover, the mental health board’s 2017 order of commitment did not rely on the
evidence from the 2006 commitment hearing; rather, it was based on Dr. Laing’s
expert testimony and Ivey’s treatment plans from April and July 2017. In addition,
the details that Ivey alleges were improper during his 2006 hearing were excluded
at the 2017 review hearing. Accordingly, Ivey has not established that the 2017 order
of commitment violated his due process rights, and he is not entitled to habeas relief
on Claim Four.

E. Conclusion

       The court has disposed of all of Ivey’s claims and will dismiss this matter in
its entirety. However, the court will do so without prejudice to reassertion because
Ivey may challenge his confinement at a later time if he exhausts his state remedies
following a mental health board’s new or modified treatment order under SOCA.

                   V. CERTIFICATE OF APPEALABILITY

      A petitioner cannot appeal an adverse ruling on his petition for writ of habeas
corpus under § 2254 unless he is granted a certificate of appealability. 28 U.S.C. §
2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The standards for
                                         46
8:19-cv-00153-RGK-PRSE Doc # 38 Filed: 10/21/20 Page 47 of 47 - Page ID # 602




certificates (1) where the district court reaches the merits or (2) where the district
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484-85 (2000). The court has applied the appropriate standard and determined that
Ivey is not entitled to a certificate of appealability.

       IT IS THERFORE ORDERED that the Petition for Writ of Habeas Corpus
(filing 1) is denied and dismissed without prejudice. No certificate of appealability
has been or will be issued. Judgment will be issued by separate document.

      Dated this 21st day of October, 2020.

                                              BY THE COURT:



                                              Richard G. Kopf
                                              Senior United States District Judge




                                         47
